                                                                   JS-6
 1
     LEVIN & DICTEROW
     William E. Levin, SBN 104631
 2   Steven M. Dicterow, SBN 89371
 3   301 Forest Avenue, Second Floor
     Laguna Beach, CA 92651
 4
     williamlevin@hotmail.com
 5   sdicterow1121@yahoo.com
 6
     (949) 613-5131

 7   Attorneys for Plaintiff,
 8   P&P IMPORTS LLC.
 9
     LT Pacific Law Group, LLP
10   Jen-Feng Lee, SBN 204328
     17800 Castleton, Suite 560
11
     City of Industry, CA 91748
12   jflee@ltpacificlaw.com
13   (626) 810-7200
14
     Attorneys for Defendant,
15   Festival Trading, Inc.
16
                           UNITED STATES DISTRICT COURT
17
                          CENTRAL DISTRICT OF CALIFORNIA
18
                                 SOUTHERN DIVISION
19

20
                                              ) Case No.: 8:17-CV-1541-DOC-JCG
21    P&P Imports LLC, a California           )
22
      Limited Liability Corporation
                                              )
23
                                              ) STIPULATED ORDER AND
24
            Plaintiffs,                         CONSENT DECREE [58]
                                              )
25
                v.
                                              )
26
      Festival Trading, Inc. and Does 1-10,   )
27    et. al.                                 )
28          Defendants.


                                              1
                          STIPULATED ORDER AND CONSENT DECREE
 1

 2
                   STIPULATED ORDER AND CONSENT DECREE

 3

 4
                                                I.

 5
                                         PREAMBLE

 6
           Plaintiff, P&P Imports LLC (“P&P”) filed a Fourth Amended Complaint

 7
     [Dkt. No. 47] (“Complaint”) for permanent injunction and other relief against

 8
     Festival Trading, Inc. (“Defendant” or “Festival”), and Does 1-10, pursuant to 35

 9
     U.S.C. § 271 for patent infringement, 17 U.S.C. § 101 et seq. for copyright

10
     infringement, 15 U.S.C. § 1125 for false advertising, trade dress infringement, and

11
     unfair competition, Cal. Civ. Code § 1770 for deceptive practices, Cal. & Bus. Prof.

12
     Code § 17200 et seq. for unfair competition, unfair and deceptive practices, and

13
     false advertising, and Cal. Bus. & Prof. Code § 17500 et seq. for false and

14
     misleading advertising, and California common law for trade dress infringement

15
     (collectively the “asserted claims”).

16
           P&P and Festival have reached a confidential settlement agreement

17
     (“settlement agreement”) that is subject to the entry of this Order and Consent

18
     Decree. Parties understand that there is no adjudication of any claims or defenses,

19
     or admission of any liability on the part of any party. Festival, nonetheless,

20
     voluntarily consents to the entry of this this Order and agrees that its provisions are

21
     binding upon Festival and will inure to any corporation, partnership, subsidiary,

22
     division, or other entity thereof regardless of form, and its officers, agents, servants,

23
     employees, and all persons or entities in active concert or participation with them

24
     who receive actual notice of this Order, by personal service or otherwise.

25                                              II.
26                                        FINDINGS
27        1.     The Court has jurisdiction over the parties and the subject matter of this
28               action, and will retain jurisdiction over enforcement of this Order and


                                                 2
                         STIPULATED ORDER AND CONSENT DECREE
 1        Consent Decree and the parties settlement agreement. Venue in the
 2        Central District of California is proper. The Court shall retain
 3        jurisdiction to enforce this Order and Consent Decree and the parties’
 4        settlement agreement.
 5
     2.   The Complaint states claims upon which relief can be granted.
 6
     3.   The parties waive all rights to challenge or contest the validity of this
 7
          Order or to any appeal of the above captioned action.
 8

 9
     4.   The provisions of this Order are binding upon Festival, and will inure
10
          to any corporation, partnership, subsidiary, division, or other entity
11
          thereof regardless of form, and their officers, agents, servants,
12
          employees and all other persons or entities in active concert or
13
          participation with them, who receive actual notice of this Order and
14
          Consent Decree by personal service or otherwise, and their successors
15
          and assigns.
16   5.   P&P owns a valid and enforceable patent, U.S. Patent No. 9,771,694
17        (the “’694 Patent”), issued on September 26, 2017, entitled “SAFETY
18        CONE WITH CONTROLLED ILLUMINATION.” A true and correct
19        copy of the ’694 Patent is attached hereto as Exhibit 1 and incorporated
20        herein by reference. The original inventors assigned the ’694 Patent to
21        P&P on September 26, 2017.
22
     6.   P&P owns valid and enforceable copyrights in their photographs and
23
          artwork registered with the U.S. Copyright Office under Registration
24
          Number VA0002013842 entitled “P&P Imports 2016 Lookbook.” A
25
          true and correct copy of the copyright registration certificate is attached
26
          hereto as Exhibit 2 and is incorporated herein by reference.
27
     7.   P&P also owns valid and enforceable trade dress for each of its
28




                                         3
                 STIPULATED ORDER AND CONSENT DECREE
 1         SLAMMO® roundnet product, its PREMIUM LADDER TOSS
 2         product, and its PVC FRAMED CORNHOLE SET. Images of a
 3         representative SLAMMO® roundnet product, a PREMIUM LADDER
 4         TOSS product, and a PVC FRAMED CORNHOLE SET are attached
 5         hereto as Exhibits 3-5 respectively and incorporated herein by
 6         reference. P&P’s trade dresses in the PVC FRAMED CORNHOLE
 7         SET. As shown in the Exhibits 3-5, the trade dress of the SLAMMO®
 8         roundnet product, the PVC FRAMED CORNHOLE SET, and the
 9         PREMIUM LADDER TOSS product includes the overall look and feel
10         of the respective products’ designs and packaging, such as color
11         combinations used, the size, texture, dimensions, shape of individual
12         elements, and the total visual impact as further set forth in section III
13         below.
14

15                                      III.
16                               DEFINITIONS
17    For purposes of this Order, the following definitions shall apply:
18   1.    “SLAMMO TRADE DRESS” shall mean the look and feel of P&P’s
19         SLAMMO® roundnet game illustrated in Exhibit 3 and incorporated
20         herein by reference, which is a product of the total visual impression
21         created by the unique combination of its distinctive and non-functional
22         bright green legs with contrasting black pipe, black clips, and black net,
23         as well as substantially matching bright green balls.
24   2.    “PREMIUM LADDER TOSS TRADE DRESS” shall mean the look
25         and feel of P&P’s Premium Ladder Toss game illustrated in Exhibit 4
26         and incorporated herein by reference, which is a product of the total
27         visual impression created by the unique combination of its distinctive
28         and non-functional bright yellow, red, and blue horizontal pipes


                                         4
                    STIPULATED ORDER AND CONSENT DECREE
 1               contrasting against a white frame, its red and blue ‘bolos’, and a blue
 2               carrying case with red handles.
 3        3.     “PVC CORNHOLE TRADE DRESS” shall mean the look and feel of
 4               P&P’s PVC Framed Cornhole Set illustrated in Exhibit 5 and
 5               incorporated herein by reference, which is a product of the total visual
 6               impression created by the unique combination of its distinctive and non-
 7               functional color combination of red and blue targets with black trimmed
 8               corner inlets and target-holes, substantially matching red and blue PVC
 9               joint connectors for connecting the contrasting white frame, and red and
10               blue bean bags.
11        4.     “TRADE DRESSES” shall mean the SLAMMO TRADE DRESS, the
12               PREMIUM LADDER TOSS TRADE DRESS, and the PVC
13               CORNHOLE TRADE DRESS owned by P&P.
14        5.     “2016 LOOKBOOK” shall mean the work entitled P&P Imports 2016
15               Lookbook, U.S. Copyright Registration Number VA0002013842.
16

17                                            IV.
18                         CONSENT DECREE AND ORDER
19         Festival agrees to the entry of this Order to refrain from engaging in activities
20   that infringe P&P’s ’694 Patent, 2016 Lookbook, or TRADE DRESSES.
21

22
           IT IS HEREBY ORDERED that Festival, directly or through any
23
     corporation, partnership, subsidiary, division, or other entity thereof regardless of
24
     form, and its officers, agents, servants, employees and all persons or entities in
25
     active concert or participation with them who receive actual notice of this Order,
26
     by personal service or otherwise, will refrain from: (1) engaging in activities that
27
     infringe P&P’s ’694 Patent, 2016 Lookbook, or TRADE DRESSES; (2) inducing
28
     infringement of P&P’s ’694 Patent, 2016 Lookbook, or TRADE DRESSES; or (3)

                                               5
                        STIPULATED ORDER AND CONSENT DECREE
 1   contributing to the infringement P&P’s ’694 Patent, 2016 Lookbook, or TRADE
 2   DRESSES.
 3

 4   IT IS SO ORDERED
 5

 6

 7
     Dated: December 4,, 2018             _______________________________
 8                                             HON. DAVID O. CARTER
 9                                      UNITED STATES DISTRICT JUDGE
10

11

12   Dated: December 3, 2018                   Levin & Dicterow
13
                                               By:_/s/ William E. Levin__
14                                             William E. Levin
15
                                               Attorney for Plaintiff
                                               P&P Imports, LLC
16

17
     Dated: December 3, 2018                   LT Pacific Law Group, LLP
18

19

20
                                               By:_/s/ Jen-Feng Lee ____
                                               Jen-Feng Lee
21                                             Attorney for Defendant
22                                             Festival Trading, Inc.
23

24

25

26

27

28




                                           6
                       STIPULATED ORDER AND CONSENT DECREE
